Hallam, J.
(dissenting).
In my opinion the complaint alleges facts which constitute a conversion and facts sufficient to show substantial damages therefor. That the demand for relief does not demand damages as for conversion is unimportant. G. S. 1913, § 7896.
There is evidence from which a jury might find substantial damages for conversion.
There is also some evidence of a trespass committed under circumstances which, within the rule of Eauma v. Bailey, 80 Minn. 336, 83 N. W. 191, would sustain a verdict for more than nominal damages.